                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

HAPPY STOMPINGBEAR
ADC #651503                                                                        PLAINTIFF

v.                                Case No. 4:18-cv-00827-KGB/BD

WENDY KELLEY, Director
Arkansas Department of Correction, et al.                                       DEFENDANTS

                                           ORDER

       The Court has reviewed the three Partial Recommended Dispositions submitted by United

States Magistrate Judge Beth Deere (Dkt. Nos. 5, 44, 108). Plaintiff Happy Stompingbear filed

timely objections to all of the Partial Recommended Dispositions (Dkt. Nos. 6, 46, 111). After a

review of the Partial Recommended Dispositions, Mr. Stompingbear’s objections, as well as a de

novo review of the record, the Court adopts the Partial Recommended Dispositions as its findings

in all respects (Dkt. Nos. 5, 44, 108).

       I.      First Partial Recommended Disposition

       The Court writes separately to address Mr. Stompingbear’s objection to Judge Deere’s first

Partial Recommended Disposition (Dkt. No. 6). In that Partial Recommended Disposition, Judge

Deere recommends dismissing Mr. Stompingbear’s claims against defendant Asa Hutchinson,

Governor of Arkansas, because Mr. Stombingbear failed to state a claim for relief (Dkt. No. 5, at

2). Mr. Stompingbear argues that Governor Hutchinson is liable under 42 U.S.C. § 1986 because

Mr. Stompingbear wrote to Governor Hutchinson several times regarding his inability to practice

his religion while in the Arkansas Department of Correction (“ADC”) (Dkt. No. 6, at 1). Mr.

Stompingbear further argues that Governor Hutchinson is liable because Governor Hutchinson is
“in a position to prevent, with a single phone call,” the injury that occurred to Mr. Stompingbear

(Id.).

         In his objections, Mr. Stompingbear quotes and cites to 42 U.S.C. § 1986, which is a

derivative of, or dependent on, a cause of action brought under 42 U.S.C. § 1985. Kaylor v. Fields,

661 F.2d 1177, 1184 (8th Cir. 1981). Mr. Stompingbear has failed to state a claim against

Governor Hutchinson under 42 U.S.C. § 1985 upon which relief can be granted. In his complaint,

Mr. Stompingbear states that he brings his claims pursuant to §§ 1985 and 1986, among other

federal and state statutes (Dkt. No. 2, at 1). To state a conspiracy claim under § 1985, Mr.

Stompingbear must allege facts that demonstrate an “intent to deprive of equal protection of the

laws.” Lewellen v. Raff, 843 F.2d 1103, 1116 (8th Cir.1988). He has not, which necessitates

dismissal of any claim under § 1985 and § 1986, as well. Id. Mr. Stompingbear argues that he

wrote letters to Governor Hutchinson regarding his freedom to practice his religion while in the

ADC and that Governor Hutchinson could have stopped the alleged injury that Mr. Stompingbear

sustained (Dkt. No. 2, at 13). However, Mr. Stompingbear has failed to allege facts showing that

Governor Hutchinson was involved in a conspiracy claim under §§ 1985 and 1986. These

allegations also do not suffice to state a claim under 42 U.S.C. § 1983, as explained by Judge

Deere. For these reasons, the Court adopts the first Partial Recommended Disposition as its

findings in all respects (Dkt. No. 5).

         II.    Second Partial Recommended Disposition

         The Court will also address Mr. Stompingbear objections to the second Partial

Recommended Disposition (Dkt. No. 46). In that Partial Recommended Disposition, Judge Deere

recommended that Mr. Stompingbear’s motion for preliminary injunction requesting that he be

allowed to keep his legal work on person and allowed access to legal supplies be denied because



                                                2
he did not state facts to support a conclusion that he is in immediate danger of irreparable harm

absent immediate court intervention (Dkt. No. 44, at 2). In his objection, Mr. Stompingbear argues

that he “do[es] not have enough time to make copies of all the time my legal work has been

confiscated, but it has been a few times.” (Dkt. No. 46, at 1). He further argues that prison officials

have failed to deliver his legal mail and confiscated his legal work (Id.).            However, Mr.

Stompingbear does not allege any additional facts or present additional evidence outside of what

he included in his original motion for preliminary injunction. For this reason, the Court agrees

with the Partial Recommended Disposition that Mr. Stompingbear has failed to show immediate

danger of irreparable harm at this time. For these reasons, the Court adopts the second Partial

Recommended Disposition as its findings in all respects (Dkt. No. 44).

       III.    Third Partial Recommended Disposition

       Mr. Stompingbear also filed objections to the third Partial Recommended Dispostion (Dkt.

No. 111).     In that Partial Recommended Disposition, Judge Deere recommended that Mr.

Stompingbear’s motions for preliminary injunction be denied because he did not state facts to

support a conclusion that he is in immediate danger of irreparable harm absent immediate court

intervention (Dkt. No. 108, at 2). Regarding Mr. Stompinbear’s use of tarot cards to practice his

religion, Judge Deere found that Mr. Stompingbear failed to show “that the chaplain has recently

denied Mr. Stompingbear’s requests to check out tarot cards or that ADC officials have prevented

him from keeping other Wiccan items in his cell.” (Id., at 3). Regarding Mr. Stompingbear’s legal

work, Judge Deere found that Mr. Stompingbear did not present facts indicating that he will suffer

more than “possible harm” by the ADC officials allegedly confiscating “many exhibits.” (Id.).

Regarding the prison requirement that Mr. Stompingbear perform manual labor, Judge Deere

found that, even though Mr. Stompingbear deemed manual labor to be “slavery” under his



                                                  3
religious beliefs, the Thirteenth Amendment to the United States Constitution does not prohibit

prisons from requiring inmates to work (Id.).

       In his objections, Mr. Stompingbear essentially reasserts his prior arguments, which Judge

Deere addressed. He argues that for “about a year” the chaplain held tarot cards, but he was only

able to check the cards out once despite requesting the tarot cards “50-60 times that year.” (Dkt.

No. 111, at 1). Even with this, Mr. Stompingbear still has failed to show that the ADC has recently

denied his request for tarot cards or prevented him from keeping other Wiccan materials. Further,

Mr. Stompingbear reiterates his arguments related to the confiscation of his legal work and fails

to show facts that support a finding of irreparable harm (Id.). Finally, Mr. Stompingbear restates

his arguments regarding the ADC’s requirement that he perform manual labor (Id.). This Court

agrees with Judge Deere. Because Mr. Stompingbear has failed to show a basis for the Court to

conclude that he will suffer an irreparable harm, the Court adopts the third Partial Recommended

Disposition as its findings in all respects (Dkt. No. 108).

       It is therefore ordered that:

       (1)     The Court dismisses without prejudice Mr. Stompingbear’s claims against

defendant Asa Hutchinson. The Clerk of Court is instructed to terminate Governor Hutchinson as

a party defendant.

       (2)     The Court denies Mr. Stompingbear’s motions for preliminary injunctive relief

(Dkt. Nos. 43, 89, 92).

       So ordered this 13th day of September, 2019.



                                                      _____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge



                                                  4
